June 16,   1953

Hon. Glbb GIlchrIst            Opinion No. s-52.
Chanaellor
Texas A & M College System     Re: Authority of the Board
College Station, Texas             of Directors of the
                                   A & M College System
                                   to discontinueopera-
                                   tion of the programs
                                   being conducted at
                                   Bluebonnet Farm and
                                   to execute a quItclaIm
                                   deed to the United
                                   States In conaldera-
                                   tlon of reimbursement
                                   for costs there ex-
Dear Sir:                          pended by A & M.
          You have requested an opInIon as to the legal-
ity of a conveyance by the Board of Direotors of Texas
A deldCollege System of certain lands known as Bluebon-
net.~~Parm,
          aoqulred by the Texas A & M College System
bj.8 ildedwithout warranty from the United States of
America, acting by and through the War Assets AdmInIs-
tratioti,and a qultclalm deed by the Farm Security Ad-
ministration,0. S. Department of Agriculture.
          The conveyanceby the deed without warranty
was made vith certain conditions,one of which follows:
                 "FIRST: That for a period of twenty-
            five (25) years from the date of this con-
            veyance said premises shall be continuously
            used as and for agrioulturalresearch,
            educationaltraining program, experimental
            and developpent work with livestock,demon-
            stration farms, and for purposes incidental
            to the educationaland agriculturalactivities
            of A & M College of Texas, Its successors
            and assigns, but for no other purposes."
Hon. Glbb Gilchrist, page 2 (S-52)


          The deed states that If there la a breach of
one of the conditionsso set out, ...a11 right, title
landInterest in and to the said premises shall, at its
option, revert to and become the property of the United
States of America which shall have the immediate right
of entry upon said premises and the sala A & M College
of Texae, Its successors or assigns shall forfeit all
right, title and Interest m.an The provisionsof the
quitclaim deed are substantiallythe same.,
          Therefore, under the conditionalprovisions
of the deed without warranty and the qultclalm deed,
the Board of Directors of Texas A 8cldCollege System
can at any time abrogate Its responalbilltyby abandon-
ing the property ana ceasing to use It In the manner
prescribedby the raid Instruments.
          The execution of a deed without warranty and
a quitclaim deed by the Board of Directors of the Texar
A & M College System to the United States offAmerica
Is merely the declared Intention of the Board of Dlrec-
tars that it is abandoning the property which It has
been using for purporer designated in the deed without
warranty and quitclaim deed by which It acquired title
from the United States of America, and that the reverter
clause should take effect Immediately.
          Since this authority Is so given to A & M Col-
lege it would be legal and proper for the Board of Dfrec-
tor8 bf A & l&College System to convey the lands by execu-
tlng a quitclaim deed to the United States Government
upon payment by the Government for costs expended there
byA &M:.
Hon. Gibb Gllchrlst, page 3 (S-92)


                            SUMMARY
                      The Board of Directors of the
                 A & M College System has authority
                 to discontinue operation of the pro-
                 grams being conducted at Bluebonnet
                 Farm and to return sala farm by execu-
                 ting a quitclaim deed to the United
                 States In considerationof relmburse-
                 ment for costs there expended by
                 A & M.

APPROVED:                               Yours very truly,
Rudy G. Rice                            JOHN BEN SREPPERD
State Affairs Dl~lslon                  Attorney General
C. K. Richards
Revlewer
Robert S. Trottl
First Assistant
John Ben Shepperd
Attorney General